DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After Final Amendment filed on February 7, 2022 has been entered. Claims 1-20 are pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Own et al. [US 9997331 B1] teaches in one embodiment, a charged-particle beam microscope is provided for imaging a sample. The microscope comprises a stage to hold a sample. A sealed charged-particle-beam module is provided that defines a substantially airtight volume. The sealed module comprises a charged-particle beam source to generate a charged-particle beam inside the volume. The sealed module also comprises beam optics within the volume to converge the charged-particle beam onto the sample. A detector is provided to detect radiation emanating from the sample to generate an image. A controller analyzes the detected radiation to generate an image of the sample. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a vision inspection system as claimed, more specifically, the inspection system comprising an inspection station positioned adjacent the platform at the inspection zone, the inspection station including an imaging device to image the parts on the platform, wherein the first and second subsets of parts are 
	With regard to claim 11, the prior art of record does not anticipate nor render obvious to one skilled in the art a vision inspection system as claimed, more specifically, the inspection system comprising an inspection station positioned adjacent the platform, the inspection station including an imaging device to image the parts on the platform, _wherein the first and second subsets of parts are imaged at different times, the first subset of parts being imaged during a calibration mode, the second subset of parts being imaged during a normal operation mode; and one or more processors configured to capture a first image of one of the parts in the first subset of parts at the first working distance; one or more processors configured to calculate a first image contrast score of 
	With regard to claim 16, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of inspecting parts including a first subset of parts and a second subset of parts imaged at different times, the first subset of parts being imaged during a calibration mode, the second subset of parts being imaged during a normal operation mode as claimed, more specifically the method comprising steps of calculating a first image contrast score of pixel values of the first image, calculating a second image contrast score of pixel values of the second image; comparing the first image contrast score and the second image contrast score to determine which has a higher image contrast score value; and operating the imaging device at an imaging working distance equal to the working distance associated with the higher image contrast score value to image the second subset of the parts only at the 
	Claims 2-10, 12-15 and 17-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882